UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1352


GENEVA MAYNARD, as Administratrix of the Estate of,

                Plaintiff - Appellant,

          and

CHRISTOPHER RATLIFF, deceased,

                Plaintiff,
          v.

CITY OF HUNTINGTON; JOHN DOE,       Officers    of    the   City   of
Huntington Police Department,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia at Huntington.  Robert C. Chambers,
District Judge. (3:09-cv-00101)


Submitted:   October 19, 2010              Decided:    October 25, 2010


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geneva Maynard, Appellant Pro Se. Ryan Q. Ashworth, Michael R.
Dockery, Steven Kenneth Nord, OFFUTT NORD, Huntington, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Geneva    Maynard   appeals    the   district   court’s    order

denying relief on her civil complaint.            We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.              Maynard v. City of

Huntington, No. 3:09-cv-00101 (S.D. W Va. Feb. 25, 2010).                We

dispense   with     oral   argument   because    the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.



                                                                  AFFIRMED




                                      2